Title: Micajah Harrison to Thomas Jefferson, 21 December 1811
From: Harrison, Micajah
To: Jefferson, Thomas


          
                  Dear sir 
                   
                     State of Kentucky Mount sterling 
                     Decr 21st 1811
          
		  I trust you will excuse the freedom I have taken in addressing you on a subject, by no means interesting to you, having however full assurance of your obliging disposition, and knowing the deference, deservedly given to your opinion in all cases; I have been encouraged to take the liberty of requesting your opinion on the following subject, upon which there is a difference of opinion between myself and some others in this little Village—“Is the cause of the Vapour & fogs, owing to a thick, Dense & heavy atmosphere or, a thin, light & unelastic atmosphere?”—
          Your Condescending to gratify us with your opinion, will be gratefully acknowledged, by myself and a few friends of this place, to whose inspection alone it shall be submitted—
          With sentiments of the highest respect & Esteem I am yr: obt Servt
                  Micajah Harrison
        